 1                                  NOT FOR PUBLICATION
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Mark David Branon,                                No. CV-16-04599-PHX-SRB (CDB)
                                                           CR-02-00750-PHX-SRB
10                  Movant,                            ORDER
11   v.
12   United States of America,
13                  Respondent.
14
            Movant Mark David Branon filed an Amended Motion to Vacate, Set Aside, or
15
16   Correct Sentence Under 28 U.S.C. § 2255 on June 21, 2016 (Doc. 7) arguing that his
17   § 924(c) conviction should be vacated. The matter was stayed pending the United States
18
     Supreme Court’s decision in Sessions v. Dimaya, 138 S. Ct. 1204(2018) and the Ninth
19
20   Circuit Court of Appeals’ decision in United States v. Begay, 934 F.3d 1033 (9th Cir.

21   2019). After the stay was lifted, the Government responded to the § 2255 motion conceding
22
     that Movant’s motion should be granted, his § 924(c) conviction vacated, and Movant
23
     resentenced on the other four counts of his conviction.
24
25          The Magistrate Judge filed her Report and Recommendation on February 6, 2020
26
     recommending that Movant's Motion to Vacate, Set Aside, or Correct Sentence be granted.
27
     In the Report and Recommendation, the Magistrate Judge advised the parties that they had
28
 1   fourteen days from the date of service of a copy of the Report and Recommendation within
 2
     which to file specific written objections with the Court. The time to file such objections
 3
     has expired and no objections to the Report and Recommendation have been filed.
 4
 5         The Court finds itself in agreement with the Report and Recommendation of the
 6
     Magistrate Judge.
 7
           IT IS ORDERED adopting the Report and Recommendation of the Magistrate
 8
 9   Judge as the Order of this Court. (Doc. 45)
10         IT IS FURTHER ORDERED granting Movant’s Motion to Vacate, Set Aside or
11
     Correct Sentence Under 28 U.S.C. § 2255. (Doc. 7)
12
13         IT IS FURTHER ORDERED vacating Movant’s conviction and sentence as to

14   Count Eight.
15
           IT IS FURTHER ORDERED that re-sentencing will be set for Counts One, Two
16
     Three, Five, Ten and Eleven.
17
18                  Dated this 27th day of February, 2020.
19
20
21
22
23
24
25
26
27
28


                                                   -2-
